Latimer, Judge
(dissenting):
I dissent.
The evidence brought to bear by this accused upon the question of whether his extrajudicial confession was voluntarily obtained by the Air Police is manifestly deficient. Unless United States v Colbert, 2 USCMA 3, 6 CMR 3, is overruled, we have in this case insufficient evidence of involuntariness to raise an issue. In that case, we considered the accused’s evidence he was coerced into confessing by an interrogator’s threat that if he denied the offense of which he was suspected but was later convicted, he might then be prosecuted for perjury and sentenced to an additional five years’ imprisonment. Here the accused was merely informed that, in the opinion of the investigators, the statement he was preparing was false and that if he submitted an untruthful version of the incident, he could be prosecuted. It is quite apparent from the facts of the two cases that the Colbert case ought to govern the present issue, for this accused was admonished to tell the truth under pain of a much less serious prosecution for falsifying than was Colbert. And yet, in that instance, we appraised the probabilities of the more extreme exhortation constricting the will of the suspect and held that:
. . In one case, a threat of prosecution, taken together with oth*365er facts, might produce an involuntary confession. In another situation, such a threat might be held, and not inconsistently, to have produced one which is clearly voluntary. ' We find the present problem to fall within the latter category.”
At the time of confessing, the accused understood he was not required to make any statement, and on the witness stand he testified to no fact which could be conceived to question his understanding of his rights or impinge upon his freedom of will to admit or deny the offenses to which he pleaded not guilty. His testimony shows the questioning started out upon one of the larcenies to which he later pleaded guilty and he was in the process of writing a statement concerning that offense which was false. He was then confronted with the victim, who suspected him of the crime and was interviewed in his presence. At this point, he started writing a different version, but it too was going to be untrue, whereupon one of the interrogators gave the admonition in question. The accused testified he then told the truth in the matter of this larceny and that he continued on and admitted other thefts.
The accused, by his plea of guilty, did not question the voluntariness of that part of his confession which related the facts of the first larceny, but oddly enough he is now successful in his assertion that the balance of the statement was induced by threats which denied him his mental freedom. I find difficulty in accepting that hypothesis because the threat of prosecution did not pertain to those other offenses. Regarding these, the only residual influence of the threat upon the accused would have been that of an admonition that if he made a statement to be certain it was true. But of more controlling importance in th'is instance is the fact' that accused received good advice which only placed him in the situation where he had the choice of remaining silent, taking a questionable risk if he falsified, or telling the truth. Merely because he selected the latter is not to say he was denied his mental freedom to choose between the three alternatives. Therefore, echoing the sentiments expressed by this Court unanimously in United States v Colbert, supra, I find no fault in the interrogator’s method of getting at the truth.
The issue of involuntariness not having been raised, I see no occasion for our inquiry into the correctness of the law officer’s instruction.
I would affirm the decision of the board of review.